DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application and amendments filed on 8/27/2019.
Claim(s) 3-5, 7-9, 11 is/are amended.
Claim(s) 1-11 is/are pending in this Office Action.
Priority
Acknowledgment is made of Applicant's indication of National Stage entry from PCT application PCT/JP2017/010653, filed 3/16/2017.	
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 8/27/2019 and 6/28/2021 is/are being considered by the examiner. 
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
Claim 6 recites “the first bag” in the last line of the claim, however, this terminology is slightly inconsistent with the rest of the claims which recite “the first bag body”, instead. Examiner suggests amending “the first bag” to the “the first bag body”.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “a first vehicle occupant sitting on the first seat is pressed on the second side” and “a second vehicle occupant sitting on the second seat is pressed on the first side” are unclear. Applicant previously recites “a first bag body that opens on a first side in a width direction” and “a second bag body that opens on a second side diagonal to the first side”, but the “first side” and the “second side” are not defined by the claims. Applicant’s specification defines the terms at least in para. 0038, “a side on which the bag body 31R (first bag body) opens is referred to as a "first side (S1 in the drawing)" in the width direction of the first seat 20 and a side on which the bag body 51R (second bag body) opens is referred to as a "second side (S2 in the drawing)" in some cases”. Thus, with this definition and in viewing Fig. 7, it is unclear whether the “first side” and the “second side” refer generally to a side of vehicle, a side of the bag body, or a side in reference to some other component inside the vehicle. Thus, since it is unclear exactly what the “first vehicle occupant” and the “second vehicle occupant” are being pressed on, the metes and bounds of claim 1 are not clear. 
Regarding claims 10 and 11, the limitations “pressing a first vehicle occupant sitting on the first seat on the second side” and “pressing a second vehicle occupant sitting on the second seat on the first side” are unclear for the same reasons as discussed above in regards to claim 1. Thus, since it is unclear exactly what the “first vehicle occupant” and the “second vehicle occupant” are being pressed on, the metes and bounds of claims 10 and 11 are not clear.
Regarding claim 4, the limitation “wherein a seat belt of the second seat binds a shoulder” in line 3 is unclear. A shoulder of what? Further, line 7 recites “a shoulder of the second vehicle occupant”. It is further unclear if the shoulder of line 7 is the same shoulder of line 3. 
Regarding claim 5, the limitations “a side which…is outside of a width of the first seat” and “a side which…is outside of a width of the second seat” are unclear. Specifically, it is unclear the meaning of “outside of a width”. What does “outside of a width” mean? Applicant recites similar language in para. 0063, but the description does not appear to elaborate past what is recited in the claim. 
Regarding claim 7, it is unclear which bag bodies “the bag body that is positioned closer to a side…” in line 10 refers to, i.e., the “first bag body” or the “second bag body” of claim 1 or the “third bag body” or the “fourth bag body” of claim 7? Or is it a different combination of options entirely?
Claim 8 recites the limitations “the fourth side” in lines 3-4 and “the third side" in lines 4-5.  There is insufficient antecedent basis for both these limitations in the claim. 
	Claims 2-3, 6, 9 are rejected due to their dependency on a rejected base claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numazawa (US 2017/0267205 A1) in view of Faruque et al. (US 2018/0126941 A1), hereafter referred to as Faruque.
Regarding claim 1, as far as it is definite, Numazawa teaches a vehicle occupant protection control device comprising: 
a seat state detector (“vehicle controller 10”, Fig. 4) configured to detect directions (“rotated position”, para. 0042) of first and second seats (“driver's seat 2” and “navigator's seat 3”, Fig. 3B) inside a vehicle (“vehicle 1”, Fig. 1A-1B) (“the vehicle controller 10…may be coupled:…a driver's-seat state detection sensor 43; a navigator's-seat state detection sensor 44…The driver's-seat state detection sensor 43 may detect a rotated position of the driver's seat 2. The navigator's-seat state detection sensor 44 may detect a rotated position of the navigator's seat 3”, para. 0042); and 
a vehicle occupant protection controller (“vehicle controller 10”, Fig. 4) configured to open at least one of a first bag body (“side airbag unit 24L”, Fig. 3A-3B) that opens on a first side in a width direction of the first seat (“the side airbags 24R and 24L may be disposed in bilateral symmetry in the width direction of the vehicle 1 with respect to a center line of the backrest 22 denoted by an alternate long and short dash line 25”, para. 0036, Fig. 3A) and a second bag body (“side airbag unit 27L”, Fig. 3A-3B) that opens on a second side in a width direction of the second seat (“the navigator's seat 3 may include a pair of side airbag units 27R and 27L, as with the driver's seat 2. The pair of side airbag units 27R and 27L may be disposed inside the backrest 22, on the right and left sides of the navigator's seat 3 in the width direction of the vehicle 1”, para. 0039) in a state in which the first seat faces rearward (“driver's seat 2 or the navigator's seat 3 is rearward-oriented”, para. 0048) when the seat state detector detects that the first seat faces rearward (see “S2”, Fig. 5) and an impact (“side collision”, para. 0048) on the vehicle is detected or predicted (see “S1”, Fig. 5)
(“in a case in which the driver's seat 2 or the navigator's seat 3 is rearward-oriented in the front-rear direction of the vehicle 1, the vehicle controller 10 may perform a deployment control of the side airbag units 24R, 24L, 27R, and 27L…This method of the deployment control allows for priority expansion and deployment of the side airbag units 24R, 24L, 27R, and 27L on side on which the inner surface 32 of the side wall of the vehicle 1 is disposed with respect to the driver's seat 2 or the navigator's seat 3 (refer to FIG. 3B), when the side collision occurs to the vehicle 1”, para. 0048), 
wherein a first vehicle occupant sitting on the first seat is pressed on the second side in accordance with the opening of the first bag body or a second vehicle occupant (“occupant seated on the navigator's seat 3”, para. 0054) sitting on the second seat is pressed on the first side in accordance with the opening of the second bag body
(“the side airbag units 27R and 27L of the navigator's seat 3 may also expand and deploy upon the occurrence of the side collision to the right side surface of the vehicle 1. In this case, the occupant seated on the navigator's seat 3 may fall first toward the driver's seat 2 upon the occurrence of the side collision to the right side surface of the vehicle 1”, para. 0054).
Numazawa does not explicitly teach wherein the seat state detector and the vehicle occupant protection controller are separate components, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “vehicle controller 10” of Numazawa separate components since it has been held that constructing a formerly integral structure in various elements In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Further, Numazawa does not explicitly teach wherein the second bag body opens on a second side diagonal to the first side, nor that the first seat faces the second seat. Instead, Numazawa teaches that first seat (“driver's seat 2”) is adjacent to the second seat (“navigator's seat 3”) (see Fig. 3B), and thus the second bag body (“side airbag unit 27L”, Fig. 3A-3B) opens adjacent to the first seat.
However, Numazawa teaches a “right seat 4” which faces the first seat (“driver's seat 2”) (see Fig. 1B and 3B). While Numazawa does not explicitly teach that the “right seat 4” also contains side airbag units, one of ordinary skill in the art would recognize that the seat likely also contains such airbag units.
See, Faruque teaches a vehicle seat assembly, comprising:
a vehicle occupant protection controller (“controller”, “The impact detection system includes a controller”, para. 0023, “The inflation operation of the first embodiment of the airbag assembly 60 begins when the impact detection system senses an impact and the controller activates the inflator 62 in response to a sense impact”, para. 0043) configured to open at least one of a first bag body (“first side member 26”, Fig. 2, see “first bag body” annotated in Fig. 2 of Faruque below) that opens on a first side in a width direction of a first seat (“seat 42”, Fig. 3) and a second bag body (“first side member 26”, Fig. 2, see “second bag body” annotated in Fig. 2 of Faruque below) that opens on a second side diagonal to the first side in a width direction of a second seat (“seat 42”, Fig. 3) in a state in which the first seat faces the second seat (see Fig. 1-2, “the seat assemblies 10, 100 may be rotated to face each other, as shown in FIGS. 1-2”, para. 0014),
(“occupant 30”, Fig. 2, see “first vehicle occupant” annotated in Fig. 2 of Faruque below) sitting on the first seat is pressed on the second side in accordance with the opening of the first bag body or a second vehicle occupant (“occupant 30”, Fig. 2, see “second vehicle occupant” annotated in Fig. 2 of Faruque below) sitting on the second seat is pressed on the first side in accordance with the opening of the second bag body (“Each tether 84 positions the first side member 26 and the second side member 28 to be adjacent the occupant 30 as the airbag 18 inflates to the inflated position, as shown in FIG. 2, and maintains the distance between the first side member 26 and the second side member 28 in the event that the occupant 30 impacts one of the first side member 26 and the second side member 28”, para. 0040).


    PNG
    media_image1.png
    537
    768
    media_image1.png
    Greyscale




Regarding claims 10 and 11, as far as they are definite, Numazawa in view of Faruque similarly teach all the limitation as discussed above with regards to the rejection to claim 1. Further, Numazawa in view of Faruque teach a non-transitory computer-readable storage medium (“read only memory (ROM)”, para. 0028) that stores a computer program (“execute processing”, para. 0028) to be executed by an in-vehicle computer (“vehicle controller 10”, Fig. 4) to perform a vehicle occupant protection control method (see rejection to claim 1) (“The vehicle controller 10 may be, for example, an electronic control unit (ECU) that may include, for example, a central processing unit (CPU), read only memory (ROM), and random access memory (RAM), and execute processing such as various kinds of calculations for a vehicle control”, para. 0028). 

Regarding claim 2, as far as it is definite, Numazawa further teaches wherein the first bag body is provided in the first seat, and wherein the second bag body is provided in the second seat (this limitation is taught in the rejection to claim 1, see “first bag body” and “second bag body” corresponding to “first vehicle occupant” and “second vehicle occupant” as annotated in Fig. 2 of Faruque above, wherein each occupant is seated in a “seat 42” of Fig. 3).

Regarding claim 3, as far as it is definite, Numazawa further teaches wherein, when the seat state detector detects that the first seat faces the second seat and an impact (“side collision occurs to the right side surface of the vehicle 1”, para. 0049) on the vehicle is detected or predicted, the vehicle occupant protection controller is configured to open the bag body that is positioned closer to a side (“right side surface of the vehicle 1”, para. 0049) on which the impact is received between sides on which the impact is detected or predicted (“FIG. 5 is a flowchart that illustrates the control operation of the side airbag units 24R and 24L of the driver's seat 2 in the case in which the side collision occurs to the right side surface of the vehicle 1”, para. 0049, “When the vehicle controller 10 detects, with the driver's-seat state detection sensor 43, the rearward-oriented state of the driver's seat 2 in the front-rear direction of the vehicle 1 (YES in step S2), the flow may proceed to step S3. In step S3, the vehicle controller 10 may control the left inflator 45L of the driver's seat 2 to supply the gas to the left curtain bag 26L, to allow the curtain bag 26L to expand and deploy”, para. 0051).

Regarding claim 4, as far as it is definite, Numazawa in view of Faruque further teach wherein a seat belt of the second seat binds a shoulder on the same side as a shoulder of the first vehicle occupant bound by a seat belt of the first seat (“FIG. 3A is a perspective view of the driver's seat 2 of the vehicle 1 according to this implementation, as viewed from right frontward…Note that the following description is given of a configuration of the driver's seat 2, but a configuration of the navigator's seat 3 may be similar to that of the driver's seat 2”, para. 0032, “Referring to FIG. 3A, the driver's seat 2 may include a seat cushion 21, a backrest 22, and a headrest 23. The seat cushion 21 may be a part on which the occupant may be seated”, para. 0033, wherein a seat belt buckle can be seen on the seat of Fig. 3A, Numanzawa, while Numazawa does not explicitly teach a “shoulder” of the occupant, this limitation is inherent since Numazawa teaches the placement of the seat belt buckle and that the occupant may be seated in the seat of Fig. 3A which result in the seatbelt binding the occupants’ shoulders when they are seated with the seatbelt fastened to the buckle), 
wherein the first side is a side on which the shoulder of the first vehicle occupant is not bound by the seat belt (see Fig. 3A-3B, wherein the “side airbag 24L” deploys on the left side of the “driver’s seat 2” which is the same side as the seatbelt buckle seen in Fig. 3A, Numanzawa), and 
wherein the second side is a side on which a shoulder of the second vehicle occupant is not bound by the seat belt (the combination of Numanzawa and Frauque teach this limitation, wherein the “first side member 26” corresponding to the second vehicle occupant of Fig. 2 of Frauque deploys on the side not comprising the seatbelt buckle as taught by Numanzawa).

Regarding claim 5, as far as it is definite, Faruque further teaches wherein the vehicle occupant protection controller is configured to open the first bag body on a side which is the first side and is outside of a width of the first seat and opens the second bag body on a side which is the second side and is outside of a width of the second seat (“The airbag 18 includes a first side member 26 extending from the first end 22 toward the seatback 14”, para. 0009, see Fig. 2, the examiner has attempted to apply art as best understood given the claim’s broadest reasonable interpretation in light of the rejection to claim 5 under 35 USC 12(b) set forth in this Office action).

Regarding claim 7, as far as it is definite, Numazawa in view of Faruque further teach wherein the first seat further includes a third bag body (“side airbag unit 24R”, Fig. 3A-3B) that opens on a third side opposite to the first side in the width direction (“the side airbags 24R and 24L may be disposed in bilateral symmetry in the width direction of the vehicle 1 with respect to a center line of the backrest 22 denoted by an alternate long and short dash line 25”, para. 0036, Fig. 3A), 
wherein the second seat further includes a fourth bag body (“side airbag unit 27R”, Fig. 3A-3B) that opens on a fourth side opposite to the second side in the width direction (“the navigator's seat 3 may include a pair of side airbag units 27R and 27L, as with the driver's seat 2. The pair of side airbag units 27R and 27L may be disposed inside the backrest 22, on the right and left sides of the navigator's seat 3 in the width direction of the vehicle 1”, para. 0039), 
(regarding the limitation “wherein the second seat further includes a fourth bag body that opens on a fourth side…diagonal to the third side in the state in which the first seat faces the second seat”, the combination of Numazawa and Faruque results in this limitation, wherein Faruque teaches a fourth bag body (“second side member 28”, Fig. 2 opposite of the “second bag body” annotated in Fig. 2 of Faruque in the rejection to claim 1) that opens on a fourth side opposite to the second side in the width direction and diagonal to a third side in the state in which the first seat faces the second seat), and 
wherein, when the seat state detector detects that the first seat faces the second seat and an impact (“side collision”, para. 0046) on the vehicle is detected or predicted, the vehicle occupant protection controller is configured to open the bag body that is positioned closer to a side on which the impact is received between sides on which the impact is detected or predicted and the bag body that is opened on a side diagonal to the side closer to the side on which the impact is received (“in a case in which the driver's seat 2 is rearward-oriented in the front-rear direction of the vehicle 1, when the vehicle right-side collision sensor 41 detects the side collision on the right side surface of the vehicle 1, and when the driver's-seat state detection sensor 43 detects the driver's seat 2 being rotated rearward of the vehicle 1, the vehicle controller 10 may control the left inflator 45L of the driver's seat 2 to supply the gas to the left curtain bag 26L, to allow the curtain bag 26L to expand and deploy. After controlling the left inflator 45L, the vehicle controller 10 may immediately control the right inflator 45R of the driver's seat 2 to supply the gas to the right curtain bag 26R, to allow the curtain bag 26R to expand and deploy”, para. 0046).

Regarding claim 8, as far as it is definite, Numazawa further teaches wherein the second seat further includes a fourth bag body (“side airbag unit 27R”, Fig. 3A-3B) that opens on the fourth side opposite to the second side in the width direction and diagonal to the third side opposite to the first side in the width direction in the state in which the first seat faces the second seat (“the navigator's seat 3 may include a pair of side airbag units 27R and 27L, as with the driver's seat 2. The pair of side airbag units 27R and 27L may be disposed inside the backrest 22, on the right and left sides of the navigator's seat 3 in the width direction of the vehicle 1”, para. 0039), and 
wherein, when the seat state detector does not detect that the first seat faces the second seat and an impact on the vehicle is detected or predicted (“when the vehicle controller 10 detects, with the driver's-seat state detection sensor 43, no rearward-oriented state of the driver's seat 2 in the front-rear direction of the vehicle 1 (NO in step S2), the flow may proceed to step S5”, para. 0052), the vehicle occupant protection controller is configured to open the first bag body (“the flow may proceed to step S6, in which the vehicle controller 10 may control the left inflator 45L of the driver's seat 2 to supply the gas to the left curtain bag 26L, to allow the curtain bag 26R to expand and deploy”, para. 0052)
(regarding the limitation “the vehicle occupant protection controller is configured to open the…fourth bag bod[y]”, the combination of Numazawa and Faruque results in this limitation, wherein Faruque teaches a fourth bag body (“second side member 28”, Fig. 2 opposite of the “second bag body” annotated in Fig. 2 of Faruque in the rejection to claim 1) that opens when the first seat does not face the second seat as seen in Fig. 5 of Faruque).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numazawa (US 2017/0267205 A1) in view of Faruque et al. (US 2018/0126941 A1), further in view of Sugie et al. (US 2017/0297524 A1), hereafter referred to as Sugie.
Regarding claim 9, as far as it is definite, Numazawa further teaches wherein, when the seat state detector does not detect that the first seat faces the second seat and an impact on the vehicle is detected or predicted (“when the vehicle controller 10 detects, with the driver's-seat state detection sensor 43, no rearward-oriented state of the driver's seat 2 in the front-rear direction of the vehicle 1 (NO in step S2), the flow may proceed to step S5”, para. 0052), but Numazawa in view of Faruque do not explicitly teach wherein the vehicle occupant protection controller narrows an opening region in which the first bag body is opened more than when the seat state detector detects that the first seat faces the second seat.
However, varying airbag opening based on seat arrangement was known in the art. See, Sugie teaches an occupant protecting device, comprising:
wherein a vehicle occupant protection controller (“ECU 52”, Fig. 7 and 9) narrows an opening region in which a first bag body (“air bag 30”, Fig. 7 and 9) is opened more than when a seat state detector detects that the first seat (“seat 12 is configured as, for example, a driving seat of the automobile V”, para. 0032, Fig. 7 and 9) faces a second seat (“rear seat 18”, Fig. 9)
(“FIG. 9 shows a side view of inside the cabin C of the automobile V applied with an occupant protecting device 70 according to a third embodiment of the present disclosure, seen from the left side of the vehicle”, para. 0071, “In this embodiment, the ECU 52 controls the multidirectional air bag device 20 of the seat 12 according to the control flow shown in FIG. 8, and controls the multidirectional air bag device 20 of the seat 18 according to the control flow shown in FIG. 4. Therefore, in the case that, for example, the seat 12 is disposed orientated to the rear of the vehicle and the seat 18 is orientated to the front of the vehicle when the automobile V has made a front face collision (state illustrated in FIG. 9), the ECU 52 causes the multidirectional air bag 30 of the seat 12 to inflate and deploy later than the multidirectional air bag 30 of the seat 18”, para. 0073).
Both Numazawa in view of Faruque and Sugie teach vehicle occupant protection controllers configured to open a first bag body after detecting whether a first seat is facing a second seat (see “S18”, Fig. 8 of Sugie). Sugie further teaches opening the “air bag 30” (Fig. 9) less when “the seat 12 is disposed orientated to the rear of the vehicle and the seat 18 is orientated to the front of the vehicle” (para. 0073) resulting from “the ECU 52 caus[ing] the multidirectional air bag 30 of the seat 12 to inflate and deploy later than the multidirectional air bag 30 of the seat 18” (para. 0073). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Numazawa in view of Faruque and Sugie by implementing the deployment as taught by Sugie (para. 0071, 0073) into the invention of Faruque and Sugie. The motivation for doing so would be so the “rise of internal pressure of the cabin C can be suppressed more compared to in the case that all of the multidirectional air bags 30 inflate and deploy simultaneously. As a result, ears, and so on, of the occupants P and PR can be protected from a sudden rise of internal pressure of the cabin C”, as taught by Sugie (para. 0073).
Allowable Subject Matter
Claim(s) 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, the vehicle occupant protection controller configured to open the first bag body to a position including a region to which the upper body 
Regarding claim 6, as far as it is definite, Numazawa in view of Faruque do not explicitly teach wherein the vehicle occupant protection controller is configured to open the first bag body to a position including a region to which the upper body of the second vehicle occupant is estimated to be moved in accordance with the opening of the second bag body and opens the second bag body to a position including a region to which the upper body of the first vehicle occupant is estimated to be moved in accordance with the opening of the first bag.
However, Wiik (US 2017/0232922 A1) teaches a center airbag module, configured to:
open a second bag body to a position including a region to which the upper body of a first vehicle occupant (“driver seat occupant 100”, Fig. 4-5) is estimated to be moved (“As shown in FIG. 5, after a far-side impact, the driver will travel towards the passenger occupant. The passenger seat mounted airbag 200 will deploy in position between the occupants and seat bases to provide a restraining “wall” “, para. 0041).
However, Wiik does not explicitly teach wherein the center airbag module is configured to open the second bag body to a position including a region to which the upper body of a first vehicle occupant is estimated to be moved in accordance with the opening of a first bag. Due to the configuration of Wiik (i.e., a singular “cushion 200”, Fig. 4-5), Wiik further does not explicitly teach wherein the center airbag module is configured to open a first bag body to a position including a region to which the upper body of the second vehicle occupant (“passenger seat occupant 150”, Fig. 4-5) is estimated to be moved.
Thus, there is not prior art, alone or in combination which teaches a vehicle occupant protection controller configured to open a first bag body to a position including a region to which the upper body of .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665